- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2010 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX MARKET ANNOUNCEMENT In accordance with letter CVM/SEP/GEA  1/Nº 218/2010, dated as of May 24, 2010, Centrais Elétricas Brasileiras S.A.  Eletrobras informs its shareholders and the market in general that:  on May 20, 2010 we sent a letter to the CVM (in response to the letter CVM/SEP/GEA-1/Nº206/2010, dated as of May 19, 2010) informing the CVM that a lack of data from Eletrobras Furnas with respect to the first quarter of 2010 had hampered our ability to timely prepare consolidated financial statements for the Eletrobras System for that period. This was the consequence of Eletrobras Furnas having introduced a new system for the management of accounting information as of January 1, 2010, which had unforeseen problems in implementation, despite the best efforts of Eletrobras Furnas;  the problem described above, together with the quantity of monthly accounting records for Eletrobras Furnas (averaging two million accounting records per month) hampered the ability to transfer accounting data between the previous system of management and the new one;  accordingly, in order to maintain the quality and transparency of our financial information, together with the aim of avoiding harmful speculation in the market, we presented our financial information for the first quarter of 2010 with a note included in the limited review report of our independent auditors (which was issued on May 17, 2010) stating that the financial information for the first quarter of 2010 is not comparable to the first quarter of 2009; and  in addition, the correspondence we sent to the CVM in response to CVM letter CVM/SEP/GEA-1/Nº206/2010 mentioned above, reiterated our commitment to put forth our best efforts to present complete financial information for the first quarter of 2010 as soon as possible. We are strengthening our efforts to ensure that complete financial information for the Eletrobras System for the first quarter of 2010 is disclosed before June 18, 2010. Rio de Janeiro, May 25, 2010 Armando Casado de Araujo CFO and Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 26, 2010 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS By: /
